Abatement Order filed October 11, 2022




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-22-00261-CV
                                 ____________

                  RONALD WILSON, ET. AL., Appellants

                                      V.

            NEW RESIDENTIAL MORTGAGE, LLC, Appellee


                   On Appeal from the 55th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-10700

                          ABATEMENT ORDER

      Notice was filed on October 6, 2022 that appellant, Brian F. Wilson, is in
bankruptcy. Tex. R. App. P. 8.1. According to the notice, on September 16, 2022,
appellant Brian F. Wilson, petitioned for voluntary bankruptcy protection in the
United States Bankruptcy Court for the Southern District of Texas under case
number 22-32732. A bankruptcy suspends the appeal from the date when the
bankruptcy petition is filed until the appellate court reinstates the appeal in
accordance with federal law. Tex. R. App. P. 8.2. Accordingly, we ORDER the
appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.